Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-12 are pending as of the response and amendments filed on 11/9/22. Claims 5-7, and 9-11 are currently withdrawn from examination due to the species election requirement. Claims 1-4, 8, and 12 are currently under examination. 
The nonstatutory double patenting rejection over the claims of copending application 17/271468 is withdrawn in consideration of the acceptance of the terminal disclaimer filed on 11/9/22. 
The 102/103 rejection of claim 1 as being anticipated by, or obvious over Fracchia, US 20160207925 is withdrawn in view of the amendment to this claim. 
Claims 2-3, 8, and 12 were previously rejected under 103 as being obvious over Fracchia, US 20160207925. Applicants’ response to this rejection is summarized and addressed below.
Applicants have submitted the species 5-(6S)-methyl-tetrahydrofolic acid, as anion, is no longer claimed, therefore this rejection should be withdrawn.
Applicants’ arguments are not found fully persuasive. While the species 5-(6S)-methyl-tetrahydrofolic acid has been excluded from independent claim 1, the examiner notes that claim 8 still recites the limitation wherein the anion is 5-(6S)-methyl-tetrahydrofolic acid, and the organic cation is di-arginine. Therefore, although Applicants’ response and amendments have overcome the 103 rejection over claims 2-3 and 12, this rejection still applies over claim 8. This rejection is maintained and will be reiterated, with slight modification to account for the amended claims.
The 103 rejection over claims 1-4 and 12 as being unpatentable over Rabelink, US 20020052374, in view of Fracchia, US 20160207925 is withdrawn in view of the amended claims.
A new rejection under 35 USC 112(b) is made upon consideration of the amended claims, discussed below.
Claims 1-4, 8, and 12 were examined. Claim 8 is rejected. Claims 1-4 and 12 are allowed. 

Claim Rejections-35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fracchia, US 20160207925 A1 (publ. 7/21/2016, cited in an IDS, of record).
The claim is drawn to the amorphous salt of 5-methyl-(6S)-tetrahydrofolic acid and di-arginine. 
Fracchia discloses salts of L-methylfolate (Title & abstract; para [0001]). Fracchia discloses the preparation of the (6S)-5-methyltetrahydrofolate L-arginine salt as a light brown colored solid product, which is not disclosed as crystalline (Exs. 1-3, para [0037-0042]). In the absence of evidence to the contrary, the  (6S)-5-methyltetrahydrofolate L-arginine salt disclosed by Fracchia would have been prima facie obvious to the salt recited by the instant claims, as Fracchia doesn’t disclose or suggest the salt product is crystalline in structure, and therefore would have been expected to have been amorphous. 
Furthermore, Fracchia teaches the ratio of amino acid salt to L-methylfolate as between 1:10 to 5:1 (para [0016-0018], [0028-0030]): 
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
, wherein X and Y represent the positive counter ion of amino acids or amine compounds. Arginine is exemplified as a counterion to 5-methyl-(6S)-methyltetrahydrofolic acid (para [0020], [0022], [0037-0042]). Fracchia teaches a medicament and pharmaceutical preparation, suitable for parenteral and/or oral administration comprising a salt as described previously (para [0032-0034]). As discussed previously, Fracchia doesn’t teach or suggest the salt compounds are crystalline. Fracchia teaches the salts have high bioavailability as well as higher stability and shelf life (para [0012-0013]). 
It would have been prima facie obvious to one of ordinary skill in the art, at the time of the invention to have arrived at an amorphous salt formed by 5-methyl-(6S)-methyltetrahydrofolic acid and a di-arginine cation in view of Fracchia. Fracchia exemplified arginine salts of 5-methyl-(6S)-methyltetrahydrofolic acid and further teaches the ratio of amino acid to L-methylfolate as between 1:10 to 5:1. As such, it would have been prima facie obvious to one of ordinary skill in the art, before the filing date of the instant invention to have arrived at an amorphous salt of 5-methyl-(6S)-methyltetrahydrofolic acid and di-arginine (2:1 ratio of arginine to 5-methyl-(6S)-methyltetrahydrofolic acid), and have had a reasonable expectation that the salt compound would have had higher stability and shelf life, as well as high bioavailability. Regarding the limitations of instant claim 8 which recite the 1H-NMR shifts for 5-methyl-(6S)-tetrahydrofolate di-arginine in D2O, it would have been prima facie obvious that the salt formed by Fracchia would have had the same properties, including the 1H-NMR shifts in D2O recited by claim 8, as products of the same chemical composition must possess the same properties. See MPEP 2112.01: "Products of identical chemical composition can not have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). “A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present”. 

New Rejection-Necessitated by Claim Amendments
Claim Rejection-35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 8 depends upon claim 2, and claim 2 depends from claim 1. Claim 8 recites the tetrahydrofolic acid anion as 5-methyl-(6S)-methyltetrahydrofolic acid, however, claims 1 & 2 recite the anion as 5-formyl-(6S)-tetrahydrofolic acid. There is insufficient antecedent basis for this claim limitation. 


Information Disclosure Statement
The IDS filed on 11/18/22 has been considered. 

Examiner’s Comment
Although claims 5-7, and 9-11 are currently withdrawn, the examiner would like to bring to Applicants’ attention the potential issue of lack of antecedent basis for these claims. These claims depend from claim 2; however, these claims recite cations and/or anions that are not recited by claim 2. 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Conclusion
Claims 1-4 and 12 are allowed. Claim 8 is rejected. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH PIHONAK whose telephone number is (571)270-7710. The examiner can normally be reached Monday-Friday 9:00-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney Klinkel can be reached on 571-270-5239. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SARAH . PIHONAK
Primary Examiner
Art Unit 1627



/SARAH PIHONAK/Primary Examiner, Art Unit 1627